


Exhibit 10.10








RENEWAL INVESTOR SERVICES AGREEMENT


THIS INVESTOR SERVICES AGREEMENT, effective as of January 1, 2013 (the
“Agreement”), is between WELLS REAL ESTATE INVESTMENT TRUST II, INC., a Maryland
corporation (the “Company”), and WELLS REAL ESTATE FUNDS, INC., a Georgia
corporation (“Wells REF”).
W I T N E S S E T H


WHEREAS, the Company desires to avail itself of the experience, sources of
information, assistance and certain facilities available to Wells REF with
respect to stockholder services and communications and to have Wells REF
undertake the duties and responsibilities hereinafter set forth, on behalf of,
and subject to the supervision of, the Board of Directors of the Company all as
provided herein;
WHEREAS, Wells REF is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth;
WHEREAS, the Company and Wells REF are currently parties to an investor services
agreement that became effective on July 1, 2012, covering the period from July
1, 2012 through December 31, 2012 (the “Initial Investor Services Agreement”);
WHEREAS, the Company and Wells REF now desire to enter this new investor
services agreement between the Company and Wells REF to be effective upon the
expiration of the Initial Investor Services Agreement, with this new investor
services agreement covering the period from January 1, 2013 through December 31,
2013 (the “Renewal Investor Services Agreement”);
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:
1.Definitions. As used in this Agreement, the following terms have the
definitions hereinafter indicated:
Advisor. Wells Real Estate Advisory Services II, LLC, a Georgia limited
liability corporation, any successor advisor to the Company, or any Person(s) to
which Wells Real Estate Advisory Services II, LLC or any successor advisor
subcontracts substantially all of its functions.
Affiliate or Affiliated. An Affiliate of another Person includes only the
following: (i) any Person directly or indirectly controlling, controlled by, or
under common control with such other Person; (ii) any Person directly or
indirectly owning, controlling, or holding with the power to vote 10% or more of
the outstanding voting securities of such other Person; (iii) any legal entity
for which such Person acts as an executive officer, director, trustee, or
general partner; (iv) any Person 10% or more of whose outstanding voting
securities are directly or indirectly owned, controlled, or held, with power to
vote, by such other Person; and (v) any executive officer, director, trustee, or
general partner of such other Person. An entity shall not be deemed to control
or be under common control with a Wells REF-sponsored program unless (i) the
entity owns 10% or more of the voting equity interests of such program or (ii) a
majority of the board (or equivalent governing body) of such program is
comprised of Affiliates of the entity.

1

--------------------------------------------------------------------------------




Articles of Incorporation. The Articles of Incorporation of the Company under
Title 2 of the Corporations and Associations Article of the Annotated Code of
Maryland, as amended from time to time.
Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Wells Real Estate Investment Trust II, Inc., a corporation organized
under the laws of the State of Maryland.
Conflicts Committee. A committee of the Board of Directors of the Company
comprised entirely of Independent Directors.
Director. A member of the Board of Directors of the Company.


Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
Independent Director. “Independent Director” shall have the meaning set forth in
the Articles of Incorporation.
Initial Investor Services Agreement. The agreement between Wells REF and the
Company effective as of July 1, 2012 for the period from July 1, 2012 through
December 31, 2012 pursuant to which Wells REF performs stockholder services and
communications.
Partnership. Wells Operating Partnership II, L.P., a Delaware limited
partnership formed to own and operate properties on behalf of the Company.
Person. An individual, corporation, partnership, estate, trust (including a
trust qualified under Section 401(a) or 501(c) (17) of the Code), a portion of a
trust permanently set aside for or to be used exclusively for the purposes
described in Section 642(c) of the Code, association, private foundation within
the meaning of Section 509(a) of the Code, joint stock company or other entity,
or any government or any agency or political subdivision thereof, and also
includes a group as that term is used for purposes of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended.
REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code.
Renewal Advisory Agreement. The agreement between the Advisor and the Company
effective as of January 1, 2013 for the period from January 1, 2013 through
December 31, 2013.
Shares. The Company's shares of common stock, par value $0.01 per share.
Transition Services Agreement. The transition services agreement between Wells
REF and the Company dated as of June 28, 2012 and effective as of July 1, 2012,
and any successor agreement.

2

--------------------------------------------------------------------------------




Wells REF. Wells Real Estate Funds, Inc., a Georgia corporation.
2.Appointment. The Company hereby appoints Wells REF to provide stockholder
services and communications on the terms and conditions set forth in this
Agreement, and Wells REF hereby accepts such appointment.
3.Duties and Authority of Wells REF. Wells REF undertakes to provide the
Company's stockholder services and communications, which include, but are not
limited to, the following activities:
(a)ensuring that all activities regarding the services of a registered transfer
agent are performed, including but not limited to escheatment services, proxy
services, quarterly stockholder statements, stockholder confirmations,
re-registrations, transfers, distributions, dividend reinvestments and any other
stockholder record-keeping and reporting;
(b)the logistics and, in certain cases where required, the production of written
materials for all required communications with stockholders, including the
annual report, quarterly statements, proxy services, and other required notices
to stockholders;
(c)the logistics and production of written materials for all other
communications deemed necessary, but not required, to stockholders and financial
advisors;
(d)maintaining the services of the client services call center in the manner and
at a relative level of service consistent in all material respects with that
provided to the Company prior to the date of this Agreement;
(e)facilitation of all annual tax reporting requirements to stockholders,
including responding to client service calls relating to tax reporting;
(f)all necessary compliance and risk management functions relating to the above
activities;
(g)all necessary information technology support and services as related to the
above activities; and
(h)any other client services and stockholder communications services that were
previously being performed for the Company by the Advisor prior to the date of
this Agreement.
To facilitate Wells REF's performance of these services, but subject to the
restrictions included in Paragraphs 4 and 6 and to the continuing and exclusive
authority of the Board over the management of the Company and the Partnership,
the Company hereby delegates to Wells REF the authority to, and Wells REF hereby
agrees to, either directly or by engaging an Affiliate:
(a)maintain and preserve the books and records of the Company, including a stock
ledger reflecting a record of the stockholders and their ownership of the Shares
and overseeing and interfacing with the transfer agent for the Shares; and


(b)with respect to the provision of stockholder and communications activities
contemplated by this Agreement, investigate, select, and, on behalf of the
Company, engage and conduct business with such Persons as Wells REF deems
necessary to the proper performance of its obligations hereunder, including but
not limited to transfer agents, correspondents, technical advisors, attorneys,
escrow agents, depositaries, custodians, and any and all agents for any of the
foregoing, including Affiliates of Wells REF, and Persons acting in any other
capacity deemed by Wells REF necessary or desirable for the performance of any
of the

3

--------------------------------------------------------------------------------




foregoing services, including but not limited to entering into contracts in the
name of the Company for which it has the express written consent of the Company
with any of the foregoing.
4.Modification or Revocation of Authority of Wells REF. The Board may, at any
time upon the giving of notice to Wells REF, modify or revoke the authority or
approvals set forth in Paragraph 3, provided however, that such modification or
revocation shall be effective upon receipt by Wells REF and shall not be
applicable to transactions to which Wells REF has committed the Company prior to
the date of receipt by Wells REF of such notification.
5.Records; Access. Wells REF shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the Board
and by counsel, auditors and authorized agents of the Company, at any time or
from time to time during normal business hours. Wells REF shall at all
reasonable times have access to the books and records of the Company.
6.Limitations on Activities. Notwithstanding anything to the contrary in this
Agreement, Wells REF shall refrain from taking any action which, in its sole
judgment made in good faith, would violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company or the Articles of Incorporation or Bylaws, except if such action
shall be ordered by the Board, in which case Wells REF shall notify promptly the
Board of Wells REF's judgment of the potential impact of such action and shall
refrain from taking such action until it receives further clarification or
instructions from the Board. In such event Wells REF shall have no liability for
acting in accordance with the specific instructions of the Board so given.
Notwithstanding the foregoing, Wells REF, its directors, officers, employees and
stockholders, and stockholders, directors and officers of Wells REF's Affiliates
shall not be liable to the Company or its stockholders for any act or omission
by Wells REF, its directors, officers or employees, or stockholders, directors
or officers of Wells REF's Affiliates except as provided in Paragraphs 14 and 15
of this Agreement.
7.Expenses.
(a)Reimbursable Expenses. The Company shall pay directly or reimburse Wells REF
for all of the expenses paid or incurred by Wells REF (to the extent not
reimbursable by another party) in connection with the services it provides to
the Company pursuant to this Agreement, including, but not limited to:
(i)the actual cost of goods and services used by the Company and obtained from
entities not affiliated with Wells REF;
(ii)all expenses in connection with meetings of stockholders;
(iii)expenses in connection with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the stockholders;
(iv)expenses related to maintaining communications with stockholders, including
the cost of printing, and mailing annual reports and other stockholder reports,
proxy statements and other reports required by governmental entities; and
(v)administrative service expenses, including all costs and expenses incurred by
Wells REF in fulfilling its duties hereunder, such as reasonable wages and
salaries (but excluding bonuses) and other employee-related expenses of all
employees of Wells REF or its Affiliates to the extent engaged in the provision
of services under this Agreement, including taxes, insurance and benefits
relating to such employees, and legal, travel and other out-of-pocket expenses
that are directly related to their services provided hereunder.

4

--------------------------------------------------------------------------------




(b)Other Services. Should the Board request that Wells REF or any director,
officer or employee thereof render services for the Company other than set forth
in Paragraph 3, such services shall be separately compensated at such rates and
in such amounts as are mutually agreed by Wells REF and the Conflicts Committee,
subject to the limitations contained in the Articles of Incorporation, and shall
not be deemed to be services pursuant to the terms of this Agreement. In
addition, these other services shall not be subject to the limit on
reimbursements under Paragraph 7(c) below.
(c)Timing of and Limitation on Reimbursements.
(i)Expenses incurred by Wells REF on behalf of the Company and payable pursuant
to this Paragraph 7 shall be reimbursed to Wells REF on a at least a monthly
basis. Wells REF shall prepare a statement documenting the expenses of the
Company during each quarter, and shall deliver such statement to the Company
within 45 days after the end of each quarter.
(ii)Notwithstanding the foregoing, the Company shall have no obligation to
reimburse Wells REF any expenses contemplated under Paragraph 7(a) above to the
extent such reimbursement would cause the limits imposed by Paragraphs 9(c)(ii)
and 9(c)(iii) of the Renewal Advisory Agreement to be exceeded.
8.Other Activities of Wells REF. General. Nothing contained herein shall
preclude Wells REF from engaging in other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by Wells REF or
its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of Wells REF or its Affiliates to
engage in any other business or to render services of any kind to any other
partnership, corporation, firm, individual, trust or association. Wells REF
shall report to the Board the existence of any condition or circumstance,
existing or anticipated, of which it has knowledge, which creates or could
create a conflict of interest between Wells REF's obligations to the Company
pursuant to this Agreement and its obligations to or its interest in any other
partnership, corporation, firm, individual, trust or association.
9.Representations and Warranties.
(a)Of the Company. To induce Wells REF to enter into this Agreement, the Company
hereby represents and warrants that:
(i)The Company is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Maryland with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.
(ii)The Company's execution, delivery and performance of this Agreement have
been duly authorized. This Agreement constitutes the valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms. The Company's execution and delivery of this Agreement and its
fulfillment of and compliance with the respective terms hereof do not and will
not (A) conflict with or result in a breach of the terms, conditions or
provisions of, (B) constitute a default under, (C) result in the creation of any
lien, security interest, charge or encumbrance upon the assets of the Company
pursuant to, (D) give any third party the right to modify, terminate or
accelerate any obligation under, (E) result in a violation of or (F) require any
authorization, consent, approval, exception or other action by or notice to any
court or administrative or governmental body pursuant to, the Articles of
Incorporation or Bylaws or any law, statute, rule or regulation to which

5

--------------------------------------------------------------------------------




the Company is subject, or any agreement, instrument, order, judgment or decree
by which the Company is bound, in any such case in a manner that would have a
material adverse effect on the ability of the Company to perform any of its
obligations under this Agreement.
(b)Of Wells REF. To induce Company to enter into this Agreement, Wells REF
represents and warrants that:
(i)Wells REF is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Georgia with all requisite corporate
power and authority and all material licenses, permits and authorizations
necessary to carry out the transactions contemplated by this Agreement.
(ii)Wells REF's execution, delivery and performance of this Agreement have been
duly authorized. This Agreement constitutes a valid and binding obligation of
Wells REF, enforceable against Wells REF in accordance with its terms. Wells
REF's execution and delivery of this Agreement and its fulfillment of and
compliance with the respective terms hereof do not and will not (A) conflict
with or result in a breach of the terms, conditions or provisions of,
(B) constitute a default under, (C) result in the creation of any lien, security
interest, charge or encumbrance upon Wells REF's assets pursuant to, (D) give
any third party the right to modify, terminate or accelerate any obligation
under, (E) result in a violation of or (F) require any authorization, consent,
approval, exemption or other action by or notice to any court or administrative
or governmental body pursuant to, Wells REF's articles of incorporation or
bylaws, or any law, statute, rule or regulation to which Wells REF is subject,
or any agreement, instrument, order, judgment or decree by which Wells REF is
bound, in any such case in a manner that would have a material adverse effect on
the ability of Wells REF to perform any of its obligations under this Agreement.
(iii)Wells REF has received copies of the (A) Articles of Incorporation,
(B) Bylaws, (C) registration statements relating to the Company's past and
ongoing public offerings, and (D) the Partnership's limited partnership
agreement and is familiar with the terms thereof, including without limitation
the investment limitations included therein. Wells REF warrants that it will use
reasonable care to avoid any act or omission that would conflict with the terms
of the foregoing in the absence of the express direction of the Conflicts
Committee.
10.Term; Termination of Agreement. This Agreement shall commence on January 1,
2013, and continue in force through December 31, 2013. This Agreement may be
continued for an unlimited number of successive one-year renewals upon mutual
consent of the parties. The Company, acting through the Board, will evaluate the
performance of Wells REF annually before renewing the Agreement, and each such
renewal shall be for a term of no more than one year. Notwithstanding the
foregoing, this Agreement shall automatically terminate upon the exercise of the
WREAS II Assignment Option (as defined in the Transition Services Agreement).
11.Termination by Either Party. This Agreement may be terminated upon 60 days
written notice without cause or penalty, by either party (by majority of the
Conflicts Committee or a majority of the Board of Directors of Wells REF, as the
case may be). The provisions of Paragraphs 1, 5, 6, and 13 through 24 shall
survive the termination of this Agreement.
12.Assignment to an Affiliate. This Agreement may be assigned by Wells REF to an
Affiliate with the approval of a majority of the Conflicts Committee.
Notwithstanding the foregoing, an assignment to Wells Capital, Inc. will not
require Conflicts Committee approval. Wells REF may assign any rights to receive
fees or other payments under this Agreement without obtaining the approval of
the Board. This

6

--------------------------------------------------------------------------------




Agreement shall not be assigned by the Company without the prior written consent
of Wells REF, except in the case of an assignment by the Company to a
corporation or other organization which is a successor to all of the assets,
rights and obligations of the Company, in which case such successor organization
shall be bound hereunder and by the terms of said assignment in the same manner
as the Company is bound by this Agreement.
13.Payments to and Duties of Wells REF upon Termination.
(a)Upon termination of this Agreement by either party, Wells REF shall not be
entitled to reimbursement for further services hereunder except it shall be
entitled to receive from the Company within 30 days after the effective date of
such termination all unpaid reimbursements of expenses payable to Wells REF
prior to termination of this Agreement
(b)Wells REF shall promptly upon termination:
(i)deliver to the Company the book and records of the Company; and
(ii)cooperate with the Company to provide an orderly transition of services
provided pursuant to this Agreement.
14.Indemnification by the Company. The Company shall indemnify and hold harmless
Wells REF and its Affiliates, including their respective officers, directors,
partners and employees (collectively, “Indemnitees”), from all liability,
claims, damages or losses arising in the performance of their duties hereunder,
and related expenses, including reasonable attorneys' fees, to the extent such
liability, claims, damages or losses and related expenses are not fully
reimbursed by insurance, subject to any limitations imposed by the laws of the
State of Maryland or the Articles of Incorporation as in effect on July 1, 2012.
Notwithstanding the foregoing, the Indemnitees shall not be entitled to
indemnification or be held harmless pursuant to this Paragraph 15 for any
activity which Wells REF shall be required to indemnify or hold harmless the
Company pursuant to Paragraph 15.
15.Indemnification by Wells REF. Wells REF shall indemnify and hold harmless the
Company from contract or other liability, claims, damages, taxes or losses and
related expenses including attorneys' fees, to the extent that such liability,
claims, damages, taxes or losses and related expenses are not fully reimbursed
by insurance and are incurred by reason of Wells REF's bad faith, fraud, willful
misfeasance, misconduct, or reckless disregard of its duties.
16.Notices. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:
To the Board and to the Company:
 
Wells Real Estate Investment Trust II, Inc.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092
 
 
 
To Wells REF:
 
Wells Real Estate Funds, Inc.
 
 
6200 The Corners Parkway, Suite 250
 
 
Norcross, Georgia 30092


7

--------------------------------------------------------------------------------




Either party may at any time give notice in writing to the other party of a
change in its address for the purposes of this Paragraph 16.
17.Modification. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
both parties hereto, or their respective successors or assignees.
18.Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.
19.Construction. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Georgia.
20.Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements, understandings,
inducements and conditions, express or implied, oral or written, of any nature
whatsoever with respect to the subject matter hereof. The express terms hereof
control and supersede any course of performance and/or usage of the trade
inconsistent with any of the terms hereof. This Agreement may not be modified or
amended other than by an agreement in writing.
21.Indulgences, Not Waivers. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.
22.Gender. Words used herein regardless of the number and gender specifically
used, shall be deemed and construed to include any other number, singular or
plural, and any other gender, masculine, feminine or neuter, as the context
requires.
23.Titles Not to Affect Interpretation. The titles of paragraphs and
subparagraphs contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
24.Execution in Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
the counterparts hereof, taken together, bear the signatures of all of the
parties reflected hereon as the signatories.
[Signatures appear on next page.]





8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Renewal Investor
Services Agreement on December 28th, 2012, but effective as of January 1, 2013.


WELLS REAL ESTATE INVESTMENT TRUST II, INC.
 
 
 
By:
 
/s/ George W. Sands
Name:
 
George W. Sands
Title:
 
Authorized Signatory
 
 
 
 
 
 
 
 
 
WELLS REAL ESTATE FUNDS, INC.
 
 
 
By:
 
/s/ Robert M. McCullough
Name:
 
Robert M. McCullough
Title:
 
Vice President



    


















                                




































Renewal Investor Services Agreement Signature Page



